Exhibit 10.3

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)

 

In re:

)

Chapter 11

 

)

 

HANCOCK FABRICS, INC., et al., 1

)

Case No. 16-10296 (BLS)

 

)

   

)

Jointly Administered

Debtors.

)

Re: Docket Nos. 1493 and 1621

 

)

 

 

ORDER (A) APPROVING SECOND AMENDED DISCLOSURE STATEMENT WITH RESPECT TO DEBTORS’
SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION DATED AS OF MAY 5, 2017
(B) ESTABLISHING PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO ACCEPT
OR REJECT DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION AND (C)
SCHEDULING A HEARING ON CONFIRMATION OF DEBTORS’ SECOND AMENDED JOINT CHAPTER 11
PLAN OF LIQUIDATION AND
APPROVING RELATED NOTICE PROCEDURES

 

This matter coming before the Court on the Motion of Debtors and Debtors in
Possession for an Order (A) Approving Proposed Disclosure Statement for Debtors’
First Amended Joint Chapter 11 Plan of Liquidation dated as of March 8, 2017 (B)
Establishing Procedures for Solicitation and Tabulation of Votes to Accept or
Reject Joint Chapter 11 Plan of Liquidation and (C) Scheduling a Hearing on
Confirmation of Joint Chapter 11 Plan of Liquidation and Approving Related
Notice Procedures (the “Motion”) filed by the above-captioned Debtors and
Debtors in possession (the “Debtors”); the Court having reviewed the Motion and
having heard the statements of counsel regarding the relief requested in the
Motion at a hearing before the Court (the “Hearing”); and the Court having
determined that the legal and factual bases set forth in the Motion and at the
Hearing establish just cause for the relief granted herein;

 

 

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtors’
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803

 

 

 
1

--------------------------------------------------------------------------------

 

 

THE COURT HEREBY FINDS THAT:

 

a.     Capitalized terms not otherwise defined in this order have the meanings
given to them in the Motion.

 

b.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334.

 

c.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

 

d.     Notice of the Motion and the Hearing, made in the manner described in the
Motion, was sufficient and appropriate under the circumstances and complied with
the requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court
for the District of Delaware (the “Local Rules”).

 

e.     The relief requested in the Motion and granted herein is warranted under
the circumstances and is in the best interests of the Debtors’ estates and
creditors.

 

f.     The Second Amended Disclosure Statement for Debtors’ Second Amended Joint
Chapter 11 Plan of Liquidation dated as of May 5, 2017 (the “Disclosure
Statement”), contains adequate information within the meaning of section 1125 of
the Bankruptcy Code.

 

g.     The forms of ballots attached hereto as Exhibit B (the “Ballots”) (1) are
consistent with Official Form No. 14, (2) adequately address the particular
needs of these chapter 11 cases, (3) are appropriate for each class of claims or
interests entitled to vote to accept or reject the Plan and (4) comply with
Bankruptcy Rule 3017(d).

 

 

 
2

--------------------------------------------------------------------------------

 

 

h.     Ballots need not be provided to holders of claims and interests in
Classes 1A-1G, 2A-2G, 3A-3G, 4A-4G and 7A-7G because Classes 1A-1G, 2A-2G,
3A-3G, 4A-4G and 7A-7G under the Plan are either unimpaired and are conclusively
presumed to accept the Plan in accordance with section 1126(f) of the Bankruptcy
Code (Classes 1A-1G, 2A-2G, 3A-3G and 4A-4G) or are impaired and entitled to
receive nothing under the Plan and are conclusively presumed to reject the Plan
in accordance with section 1126(g) of the Bankruptcy Code (Classes 7A-7G).

 

i.     The period during which the Debtors may solicit votes to accept or reject
the Plan, as established by this Order, provides a sufficient time for creditors
to make informed decisions to accept or reject the Plan and submit timely
Ballots.

 

j.     The procedures for the solicitation and tabulation of votes to accept or
reject the Plan, as approved herein, provide a fair and equitable voting process
and are consistent with section 1126 of the Bankruptcy Code.

 

k.     The contents of the Solicitation Packages and the procedures for
providing notice of the Confirmation Hearing and the other matters set forth in
the Confirmation Hearing Notice comply with Bankruptcy Rules 2002 and 3017 and
constitute sufficient notice to all interested parties in accordance with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules.

 

IT IS HEREBY ORDERED THAT:

 

The Motion is GRANTED.

 

All Objections are OVERRULED, WITHDRAWN, or RESOLVED.

 

The Disclosure Statement is APPROVED.

 

The Notice of Non-voting Status substantially in the form attached hereto as
Exhibit A is APPROVED. The Notice of Non-voting Status shall be distributed only
to holders of claims in Classes 1A-1G, 2A-2G, 3A-3G, 4A-4G and 7A-7G, the only
classes not entitled to vote to accept or reject the Plan.

 

 

 
3

--------------------------------------------------------------------------------

 

 

The Ballots substantially in the forms attached hereto as Exhibit B, including
the instructions attached to the Ballots, are APPROVED. The Ballots shall be
distributed only to holders of claims in Classes 5A-5G and 6A-6G, the only
classes entitled to vote to accept or reject the Plan.

 

To be counted as votes to accept or reject the Plan, all Ballots must be
properly executed, completed and delivered to the Balloting Agent either (a) by
mail in the return envelope provided with each Ballot, (b) by overnight courier
or (c) by personal delivery so that, in each case, they are received by the
Balloting Agent no later than 5:00 p.m., Eastern Daylight Time, on June 6, 2017
or such other date established by the Debtors that is approximately 28 days
after the commencement of the solicitation period in accordance with the
provisions as set forth below (the “Voting Deadline”).

 

Solely for purposes of voting to accept or reject the Plan and not for the
purpose of the allowance of, or distribution on account of, a claim and without
prejudice to the rights of the Debtors in any other context each claim within a
class of claims entitled to vote to accept or reject the Plan shall be
temporarily allowed in accordance with the following rules (the “Tabulation
Rules”):

 

a.     Unless otherwise provided in the Tabulation Rules described below, a
claim shall be deemed temporarily allowed for voting purposes in an amount equal
to (i) the amount of such claim as set forth in a timely filed proof of claim or
(ii) if a timely filed proof of claim has not been filed, the amount of such
claim as set forth in the respective Debtors’ Schedules and Statements,
initially filed April 4, 2016 and any further amendments thereto (collectively,
the “Schedules”) if such claim is listed in the Schedules;

 

 

 
4

--------------------------------------------------------------------------------

 

 

b.     If a claim is deemed allowed in accordance with the Plan, such claim
shall be temporarily allowed for voting purposes in the deemed allowed amount
set forth in the Plan;

 

c.     If a claim for which a proof of claim has been timely filed is marked as
contingent, unliquidated or disputed on its face it will be temporarily allowed
for voting purposes only in the amount of $1.00;

 

d.     If a claim has been estimated or otherwise allowed for voting purposes by
order of the Court, such claim shall be temporarily allowed for voting purposes
in the amount so estimated or allowed by the Court;

 

e.     If the Debtors have filed and served an objection to a claim, such claim
shall be temporarily allowed or disallowed for voting purposes in accordance
with the relief sought in the objection;

 

f.     If a claim holder identifies a claim amount on its Ballot that is less
than the amount otherwise calculated in accordance with the Tabulation Rules,
the claim will be temporarily allowed for voting purposes in the lesser amount
identified on such Ballot.

 

g.     Any Ballot received from a holder of a Claim listed as contingent,
disputed, or unliquidated in the Debtors’ Schedules will not be counted unless
the holder of such Claim timely filed a proof of claim in accordance with the
Bar Date Order; or, in the case of claims held by a governmental unit as defined
in section 101(27) of the Bankruptcy Code), on or before August 1, 2016 at 5:00
p.m. (Eastern Daylight Time).

 

If any claimant seeks to challenge the allowance of its claim for voting
purposes in accordance with the Tabulation Rules, such claimant must file a
motion, pursuant to Bankruptcy Rule 3018(a), for an order temporarily allowing
such claim in a different amount or classification for purposes of voting to
accept or reject the Plan (a “Rule 3018 Motion”) and serve such motion on the
Debtors so that it is received no more than ten days after the later of (a) the
date of service of the Confirmation Hearing Notice and (b) the date of service
of a notice of an objection, if any, to the underlying claim. Any Ballot
submitted by a creditor that files a Rule 3018 Motion shall be counted solely in
accordance with the Tabulation Rules and the other applicable provisions of this
order unless and until the underlying claim is temporarily allowed by the Court
for voting purposes in a different amount, after notice and a hearing.

 

 

 
5

--------------------------------------------------------------------------------

 

 

In tabulating the Ballots, the following additional procedures shall be
utilized: (a) any Ballot that is properly completed, executed and timely
returned to the Balloting Agent but does not indicate an acceptance or rejection
of the Plan shall not be counted either as a vote to accept the Plan or a vote
to reject the Plan; (b) if a creditor casts more than one Ballot voting the same
claim before the Voting Deadline, the last Ballot received before the Voting
Deadline shall be deemed to reflect the voter’s intent and thus to supersede any
prior Ballots; and (c) creditors must vote all of their claims within a
particular class under the Plan either to accept or reject the Plan and may not
split their votes; thus, a Ballot (or a group of Ballots within a Plan class
received from a single creditor) that partially rejects and partially accepts
the Plan shall not be counted.

 

The Confirmation Hearing is scheduled to be conducted on June 12, 2017 at 10:30
a.m. The Confirmation Hearing may be continued from time to time without further
notice except for an announcement made at the Confirmation Hearing or any
adjourned confirmation hearing.

 

Objections to confirmation of the Plan, if any, must: (a) be in writing;
(b) state the name and address of the objecting party and the nature of the
claim or interest of such party; (c) state with particularity the basis and
nature of any objection to the confirmation of the Plan; and (d) be filed with
the Court and served on (i) the Office of the United States Trustee for the
District of Delaware, J. Caleb Boggs Federal Building, 844 North King Street,
Suite 2207, Wilmington, DE 19801 (Attn: Mark Kenney, Esq.); (ii) O’Melveny &
Myers LLP, 400 South Hope Street, Los Angeles, CA 90071 (Attn: Stephen H.
Warren, Esq. and Karen Rinehart, Esq.) and Two Embarcadero Center, 28th Floor,
San Francisco, CA 94111 (Attn: Jennifer Taylor, Esq.), co-counsel to the
Debtors; (iii) Richards, Layton & Finger, P.A., One Rodney Square, 920 North
King Street, Wilmington, DE 19801 (Attn: Mark D. Collins, Esq., and Michael J.
Merchant, Esq.), co-counsel to the Debtors; (iv) Hahn & Hessen LLP, 488 Madison
Avenue, New York NY 10022 (Attn: Mark Indelicato, Esq. and Janine Figueiredo,
Esq.), co-counsel to the Official Committee of Unsecured Creditors; and (v)
Klehr Harrison Harvey Branzburg LLP, 919 Market Street, Suite 1000, Wilmington,
DE 19801 (Attn: Domenic Pacitti, Esq. and Sally Veghte, Esq.), co-counsel to the
Official Committee of Unsecured Creditors, so that they are received no later
than 5:00 p.m., Eastern Time, on June 6, 2017 or such other date established by
the Debtors that is at least 28 days after the commencement of the solicitation
period in accordance with paragraph 16 below (the “Confirmation Objection
Deadline”). The Debtors must reply to such objections no later than June 7,
2017.

 

 

 
6

--------------------------------------------------------------------------------

 

 

The Confirmation Hearing Notices substantially in the form attached hereto
Exhibits C1 and C2 are APPROVED. The Debtors shall serve copies of the
Confirmation Hearing Notice substantially in the form attached hereto as C1,
along with the other materials comprising the Solicitation Package, in
accordance with the procedures below. In addition, the Debtors shall publish a
notice substantially in the form attached hereto as Exhibit C2 not less than
28 days before the Confirmation Hearing once in the national edition of USA
Today and in such other local newspapers and/or trade publications, if any, as
the Debtors deems appropriate.

 

Pursuant to Bankruptcy Rule 3017(d), May 4, 2017 shall be the record date for
purposes of determining which creditors are entitled to receive Solicitation
Packages and, where applicable, vote on the Plan (the “Record Date”).

 

With respect to a transferred claim, the transferee shall be entitled to receive
a Solicitation Package and cast a Ballot on account of such claim only if, by
the Record Date, (a) all actions necessary to effect the transfer of the claim
pursuant to Bankruptcy Rule 3001(e) have been completed or (b) the transferee
files (i) the documentation required by Bankruptcy Rule 3001(e) to evidence the
transfer and (ii) a sworn statement of the transferor supporting the validity of
the transfer. Each transferee shall be treated as a single creditor for purposes
of the numerosity requirements in section 1126(c) of the Bankruptcy Code and the
other voting and solicitation procedures set forth in this order.

 

 

 
7

--------------------------------------------------------------------------------

 

 

With regard to holders of claims entitled to vote to accept or reject the Plan,
the Debtors shall mail or cause to be mailed Solicitation Packages containing
copies of: (a) the Confirmation Hearing Notice; (b) the Disclosure Statement
(together with the exhibits thereto, including the Plan, that have been filed
with the Court before the date of the mailing, in either hard copy or CD/ROM
format as the Debtors in its sole discretion shall deem appropriate, and the
Disclosure Statement Order); and (c) an appropriate form of Ballot and a Ballot
return envelope. With regard to holders of claims and interests in Classes
1A-1G, 2A-2G, 3A-3G, 4A-4G and 7A-7G, the Debtors shall mail or cause to be
mailed only a Notice of Non-Voting Status and the Confirmation Hearing Notice.

 

The Solicitation Packages containing the materials indicated above shall be
mailed not less than 28 days prior to the Confirmation Objection Deadline to:
(a) all persons or entities that have filed proofs of claim or equity interests
on or before the Record Date; (b) all persons or entities listed in the
Schedules as holding liquidated, noncontingent, undisputed claims as of the
Record Date (or their transferees or Record Holders); (c) all other known
holders of claims or equity interests against the Debtors (or their transferees
or Record Holders), if any, as of the Record Date; (d) all parties in interest
that have filed notices in accordance with Bankruptcy Rule 2002 in the Debtors’
chapter 11 cases on or before the Record Date; and (e) the U. S. Trustee.

 

 

 
8

--------------------------------------------------------------------------------

 

 

In addition, the Debtors shall serve the Confirmation Hearing Notice on (i) the
List of Creditors filed contemporaneously with the Debtors’ chapter 11 petitions
and (ii) any additional parties that the Debtors, in the exercise of their sole
discretion, determine should receive the Confirmation Hearing Notice.

 

The Debtors will not be required to mail Solicitation Packages or the
Confirmation Hearing Notice to any individual or entity at an address from which
Disclosure Statement Notice was returned by the United States Postal Service as
undeliverable unless the Debtors were provided with an accurate address by such
individual or entity prior to the Record Date.

 

The Debtors and the Balloting Agent are authorized to take or refrain from
taking any action necessary or appropriate to implement the terms of, and the
relief granted in, this order without seeking further Order of the Court.

 

Dated:

                May 5                , 2017

Wilmington, Delaware

 

   

_____\s\ Brendan L. Shannon______________

THE HONORABLE BRENDAN L. SHANNON

CHIEF UNITED STATES BANKRUPTCY JUDGE

 

 

 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

(Notice of Non-Voting Status)

 

 
2

--------------------------------------------------------------------------------

 

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)

 

In re:

)

Chapter 11

 

)

 

HANCOCK FABRICS, INC., et al., 1

)

Case No. 16-10296 (BLS)

 

)

 

Jointly Administered

 

)

Objection Deadline: ____, 2017 at __:_ _.m. EDT

Debtors.

)

Hearing Date: ________, 2017 at __:_ _.m. EDT

 

)

 

 

NOTICE OF NONVOTING STATUS WITH RESPECT

TO HOLDERS OF CLASSES 1A-G, 2 A-G, 3 A-G, 4 A-G AND 7A-G

 

PLEASE TAKE NOTICE THAT:

 

On [____________], 2017, the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) approved the Second Amended Disclosure
Statement for Debtors’ Second Amended Joint Chapter 11 Plan of Liquidation
[Docket No. _____] (as amended, the “Disclosure Statement”), for use by the
above-captioned Debtors and Debtors in possession (the “Debtors”) in soliciting
acceptances or rejections of the Debtors’ Second Amended Joint Chapter 11 Plan
of Liquidation [Docket No. ____] (as amended, the “Plan”) from holders of
certain impaired claims who are (or may be) entitled to receive distributions
under the Plan.

 

Classes 1A-1G - Other Priority Claims

YOU ARE NOT IMPAIRED UNDER THE PLAN. PURSUANT TO TERMS OF THE PLAN, HOLDERS OF
ALLOWED CLASSES 1A-G (OTHER PRIORITY CLAIMS) SHALL RECEIVE CASH IN AN AMOUNT
EQUAL TO SUCH ALLOWED PRIORITY CLAIM ON THE LATER OF THE EFFECTIVE DATE AND THE
DATE SUCH CLAIM BECOMES AN ALLOWED PRIORITY CLAIM. PURSUANT TO SECTION 1129(f)
OF THE BANKRUPTCY CODE, THE HOLDERS OF ALLOWED CLAIMS IN CLASSES 1 A-G (OTHER
PRIORITY CLAIMS) ARE CONCLUSIVELY PRESUMED TO HAVE VOTED TO ACCEPT THE PLAN AND,
THEREFORE, YOUR VOTES WILL NOT BE SOLICITED.

 

 

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtors’
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Class 2A-2G - Wells Fargo Prepetition Claims

YOU ARE NOT IMPAIRED UNDER THE PLAN. HOLDERS OF ALLOWED CLASSES 2 A-G (WELLS
FARGO PREPETITION CLAIMS) HAVE BEEN PAID IN FULL. PURSUANT TO SECTION 1129(f) OF
THE BANKRUPTCY CODE, THE HOLDERS OF ALLOWED CLAIMS IN CLASSES 2 A-G (WELLS FARGO
PREPETITION CLAIMS) ARE CONCLUSIVELY PRESUMED TO HAVE VOTED TO ACCEPT THE PLAN
AND, THEREFORE, YOUR VOTES WILL NOT BE SOLICITED.

 

Class 3A-3G - GACP Prepetition Claims

YOU ARE NOT IMPAIRED UNDER THE PLAN. HOLDERS OF ALLOWED CLASSES 3 A-G (GACP
PREPETITION CLAIMS) HAVE BEEN PAID IN FULL. PURSUANT TO SECTION 1129(f) OF THE
BANKRUPTCY CODE, THE HOLDERS OF ALLOWED CLAIMS IN CLASSES 3 A-G (GACP
PREPETITION CLAIMS) ARE CONCLUSIVELY PRESUMED TO HAVE VOTED TO ACCEPT THE PLAN
AND, THEREFORE, YOUR VOTES WILL NOT BE SOLICITED.

 

Class 4A-4G - Noteholder Prepetition Claims

YOU ARE NOT IMPAIRED UNDER THE PLAN. HOLDERS OF ALLOWED CLASSES 4 A-G
(NOTEHOLDER PREPETITION CLAIMS) HAVE BEEN PAID IN FULL. PURSUANT TO SECTION
1129(f) OF THE BANKRUPTCY CODE, THE HOLDERS OF ALLOWED CLAIMS IN CLASSES 4 A-G
(NOTEHOLDER PREPETITION CLAIMS) ARE CONCLUSIVELY PRESUMED TO HAVE VOTED TO
ACCEPT THE PLAN AND, THEREFORE, YOUR VOTES WILL NOT BE SOLICITED.

 

Classes 7A-7G – Interests and Securities Subordinated Claims

YOU ARE IMPAIRED UNDER THE PLAN. PURSUANT TO TERMS OF THE PLAN, HOLDERS OF
CLASSES 7A-7G (Interests and Securities Subordinated Claims) SHALL RECEIVE
NOTHING UNDER THE PLAN ON ACCOUNT OF SUCH INTEREST OR SECURITIES SUBORDINATED
CLAIM AND SHARES HELD BY EACH HOLDER OF AN INTEREST WILL BE CANCELLED PURSUANT
TO THE PLAN. PURSUANT TO SECTION 1126(g) OF THE BANKRUPTCY CODE, HOLDERS OF
INTERESTS OR SECURITIES SUBORDINATED CLAIMS ARE DEEMED TO HAVE REJECTED THE PLAN
AND ARE NOT ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN AND, THEREFORE, YOUR
VOTES WILL NOT BE SOLICITED.

 

PLEASE TAKE FURTHER NOTICE that a hearing to consider confirmation of the Plan
will be held before the Honorable Brendan L. Shannon, Chief United States
Bankruptcy Judge for the District of Delaware, at the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, Sixth Floor, Wilmington,
Delaware 19801 on [____________], 2017 at [__] _.m. (Eastern Daylight Time) in
Courtroom 1 (the “Confirmation Hearing”). The Confirmation Hearing may be
continued from time to time without further notice except for an announcement
made at the Confirmation Hearing or any adjourned confirmation hearing. Pursuant
to Rule 3017(a) of the Federal Rules of Bankruptcy Procedure and Rule 3017-1 of
the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware, any party requesting a copy of
the Disclosure Statement or the Plan shall furnish their request in writing to
Hancock Fabrics Ballot Processing, c/o Kurtzman Carson Consultants, LLC, 2335
Alaska Avenue, El Segundo, California 90245 (Telephone: toll-free (866) 967-0494
or, if calling outside the United States and Canada, (310) 751-2694; Electronic
Mail: HancockFabricsInfo@kccllc.com). The Debtors will, at their own expense,
provide a copy of the Disclosure Statement or Plan to the requesting party.

 

 

 
4

--------------------------------------------------------------------------------

 

 

Objections, if any, to the confirmation of the Plan must: (a) be in writing; (b)
state the name and address of the objecting party and the nature of the claim or
interest of such party; (c) state with particularity the basis and nature of any
objection; and (d) be filed with the Court and served so that they are received
by (i) the Office of the United States Trustee for the District of Delaware, J.
Caleb Boggs Federal Building, 844 North King Street, Suite 2207, Wilmington, DE
19801 (Attn: Mark Kenney, Esq.); (ii) O’Melveny & Myers LLP, 400 South Hope
Street, Los Angeles, CA 90071 (Attn: Stephen H. Warren, Esq. and Karen Rinehart,
Esq.) and Two Embarcadero Center, 28th Floor, San Francisco, CA 94111 (Attn:
Jennifer Taylor, Esq.), co-counsel to the Debtors; (iii) Richards, Layton &
Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, DE 19801
(Attn: Mark D. Collins, Esq., and Michael J. Merchant, Esq.), co-counsel to the
Debtors; (iv) Hahn & Hessen LLP, 488 Madison Avenue, New York NY 10022 (Attn:
Mark Indelicato, Esq. and Janine Figueiredo, Esq.), co-counsel to the Official
Committee of Unsecured Creditors; and (v) Klehr Harrison Harvey Branzburg LLP,
919 Market Street, Suite 1000, Wilmington, DE 19801 (Attn: Domenic Pacitti, Esq.
and Sally Veghte, Esq.), co-counsel to the Official Committee of Unsecured
Creditors, no later than 4:00 p.m., Eastern Time, on [____________], 2017. For
the purpose of filing pleadings in this case, the address of the Court is 824
North Market Street, Third Floor, Wilmington, Delaware 19801.

 

Dated:

_____________, 2017
Wilmington, Delaware

      RICHARDS, LAYTON & FINGER, P.A.



Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Brett M. Haywood (No. 6166)

One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701

- and -


 

O’MELVENY & MYERS LLP

Stephen H. Warren (admitted pro hac vice)

Karen Rinehart (admitted pro hac vice)

400 South Hope Street

Los Angeles, CA 90071-2899

Telephone:     (213) 430-6000

Facsimile:     (213) 430-6407

 

 

 
5

--------------------------------------------------------------------------------

 

 

   

Jennifer Taylor (admitted pro hac vice)

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Telephone:     (415) 984-8900

Facsimile:     (415) 984-8701

 

Attorneys for the Debtors and Debtors in Possession

     


 

 

 
6

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

 

(Ballots:

 

Classes 5 A-G

 

Classes 6 A-G)

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)

 

In re:

)

Chapter 11

 

)

 

HANCOCK FABRICS, INC., et al., 1

)

Case No. 16-10296 (BLS)

 

)

   

)

Jointly Administered

Debtors.

)

   

)

 

 

CLASS 52

[NOTE: WILL BE EXPANDED TO INCLUDE SUB-CLASSES FOR SOLICITATION]

 

BALLOT TO ACCEPT OR REJECT THE PLAN OF LIQUIDATION

OF HANCOCK FABRICS INC. ET AL. FOR HOLDERS OF CLASS 5 CLAIMS
(OTHER SECURED CLAIMS)

 

 

RECORD DATE: [____________], 2017

 

VOTING DEADLINE: [____________], 2017

 

 

THIS BALLOT IS TO BE USED BY OR ON BEHALF OF HOLDERS OF CLASS 5 CLAIMS (OTHER
SECURED CLAIMS) AGAINST THE ABOVE-CAPTIONED DEBTORS AND DEBTORS IN POSSESSION
(THE “DEBTORS”). PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY.
PLEASE COMPLETE, SIGN AND DATE THIS BALLOT AND RETURN IT IN THE ENCLOSED
ENVELOPE PROMPTLY. IF THE BALLOTING AGENT HAS NOT RECEIVED THIS BALLOT BY 5:00
P.M., EASTERN DAYLIGHT TIME, ON [____________], 2017 (THE “VOTING DEADLINE”),
UNLESS EXTENDED AT THE SOLE DISCRETION OF THE DEBTORS, IT WILL NOT BE COUNTED.
BALLOTS SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL TRANSMISSION WILL NOT BE
ACCEPTED.

 

 

 

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtors’
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803. 

2 Terms not otherwise defined herein shall have the meaning ascribed to such
terms in the Plan or in the Motion.

 

 
3

--------------------------------------------------------------------------------

 

 

PLEASE READ THE ATTACHED VOTING INFORMATION AND

INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

 

PLEASE COMPLETE ITEM 1. IF NEITHER THE “ACCEPT” NOR “REJECT” BOX IS CHECKED IN
ITEM 1, THIS BALLOT WILL NOT BE COUNTED AS HAVING BEEN CAST. IF THIS BALLOT IS
NOT SIGNED ON THE APPROPRIATE LINES BELOW, THIS BALLOT WILL NOT BE VALID OR
COUNTED AS HAVING BEEN CAST.

 

Item 1. Class Vote. The undersigned, the holder of Class 5 Claim(s) (Other
Secured Claim(s)) against the Debtors in the amount set forth below, votes to
(check one box):

 

☐ Accept the Plan

 

☐ Reject the Plan.

 

Creditor:                               Secured Claim Amount: $          

 

Item 2. Acknowledgments. By signing this Ballot, the undersigned acknowledges
receipt of the Disclosure Statement and the other applicable solicitation
materials and certifies that the undersigned is the claimant or has the power
and authority to vote to accept or reject the Plan on behalf of the claimant.
The undersigned understands that, if this Ballot is validly executed but does
not indicate either acceptance or rejection of the Plan, this Ballot will not be
counted.

 

 

   

 

 Name

 

 

 

 Social Security or Federal Tax I.D. No. (optional)

 

 

 

 Signature

 

 

 

 If by Authorized Agent, Name and Title

 

 

 

 Name of Institution

 

 

  Street Address       City, State, Zip Code       Telephone Number       Date
Completed

 

 

 
4

--------------------------------------------------------------------------------

 

     

VOTING INFORMATION AND INSTRUCTIONS

FOR COMPLETING THE BALLOT

 

1.

In the boxes provided in Item 1 of the Ballot, please indicate acceptance or
rejection of the Plan. Complete the Ballot by providing all the information
requested and sign, date and return the Ballot by mail, overnight courier or
personal delivery to the Balloting Agent at the following address:

 

IF SENT BY MAIL, MESSENGER OR OVERNIGHT COURIER

Hancock Fabrics Ballot Processing

c/o Kurtzman Carson Consultants, LLC

2335 Alaska Avenue

El Segundo, CA 90245

 

Ballots must be received by the Balloting Agent by 5:00 p.m., Eastern Daylight
Time, on [____________], 2017 (the “Voting Deadline”). If a Ballot is received
after the Voting Deadline, it will not be counted. An envelope addressed to the
Balloting Agent is enclosed for your convenience. Ballots submitted by facsimile
or electronic mail transmission will not be accepted.

 

2.

You must vote all of your Claims within a single Class under the Plan either to
accept or reject the Plan. Accordingly, if you return more than one Ballot
voting different Claims within a single Class under the Plan and the Ballots are
not voted in the same manner, those Ballots will not be counted. An otherwise
properly executed Ballot that attempts to partially accept and partially reject
the Plan likewise will not be counted.

 

3.

Your Claim has been temporarily allowed solely for purposes of voting to accept
or reject the Plan in accordance with certain tabulation rules approved by the
Bankruptcy Court (the “Tabulation Rules”). The Tabulation Rules are set forth in
the Notice of (a) Deadline for Casting Votes to Accept or Reject Proposed Plan
of Liquidation, (b) Hearing to Consider Confirmation of Proposed Plan of
Reorganization and (c) Related Matters, which is enclosed with the solicitation
materials you received along with this Ballot. The temporary allowance of your
Claim for voting purposes does not constitute an allowance of your Claim for
purposes of distribution under the Plan and is without prejudice to the rights
of the Debtors in any other context (e.g., the right of the Debtors to contest
the amount or validity of any Claim for purposes of allowance under the Plan).
If you wish to challenge the temporary allowance of your Claim for voting
purposes, you must file a motion, pursuant to Rule 3018(a) of the Federal Rules
of Bankruptcy Procedure, for an order temporarily allowing your Claim in a
different amount or classification for purposes of voting to accept or reject
the Plan and serve such motion on the Debtors so that it is received not more
than 10 days from the later of (a) the date of service of the Confirmation
Hearing Notice or (b) the date of service of a notice of an objection, if any,
to your Claim. Unless the Bankruptcy Court orders otherwise, your Claim will not
be counted as a vote in excess of the amount as determined in accordance with
the Tabulation Rules, regardless of the amount identified in Item 1 of the
Ballot. If a lesser amount is identified in Item 1 of the Ballot, your Claim
will be counted as a vote in such lesser amount.

 

 

 
5

--------------------------------------------------------------------------------

 

 

4.

The Ballot does not constitute and will not be deemed a proof of Claim or equity
interest or an assertion of a Claim or equity interest.

 

If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the last Ballot received by the Balloting Agent before the Voting
Deadline will supersede any prior Ballots.

 

PLEASE RETURN YOUR BALLOT PROMPTLY

 

THE BALLOTING AGENT WILL NOT ACCEPT BALLOTS BY FACSIMILE OR ELECTRONIC MAIL
TRANSMISSION

 

IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST

YOUR BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING

THIS BALLOT OR THE VOTING PROCEDURES, PLEASE CALL

THE BALLOTING AGENT’S TOLL-FREE LINE AT (866) 967-0494 OR, IF CALLING FROM
OUTSIDE THE UNITED STATES OR CANADA, AT (310) 751-2694. PLEASE NOTE THAT THE
BALLOTING AGENT IS NOT PERMITTED TO PROVIDE

LEGAL ADVICE

 

 

 
6

--------------------------------------------------------------------------------

 

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)

 

In re:

)

Chapter 11

 

)

 

HANCOCK FABRICS, INC., et al., 1

)

Case No. 16-10296 (BLS)

 

)

   

)

Jointly Administered

Debtors.

)

   

)

 

 

CLASS 62

[NOTE: WILL BE EXPANDED TO INCLUDE SUB-CLASSES FOR SOLICITATION]

 

BALLOT TO ACCEPT OR REJECT THE PLAN OF LIQUIDATION

OF HANCOCK FABRICS INC. ET AL. FOR HOLDERS OF CLASS 6 CLAIMS (GENERAL UNSECURED
CLAIMS)

 

 

RECORD DATE: [____________], 2017

 

VOTING DEADLINE: [____________], 2017

 

THIS BALLOT IS TO BE USED BY OR ON BEHALF OF HOLDERS OF CLASS 6 GENERAL
UNSECURED CLAIMS against the above-captioned Debtors and Debtors in possession
(the “Debtors”). PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY.
PLEASE COMPLETE, SIGN AND DATE THIS BALLOT AND RETURN IT IN THE ENCLOSED
ENVELOPE PROMPTLY. IF THE BALLOTING AGENT HAS NOT RECEIVED THIS BALLOT BY 5:00
P.M., EASTERN DAYLIGHT TIME, ON [____________], 2017 (THE “VOTING DEADLINE”),
UNLESS EXTENDED AT THE SOLE DISCRETION OF THE DEBTORS, IT WILL NOT BE COUNTED.
BALLOTS SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL TRANSMISSION WILL NOT BE
ACCEPTED.

 

 

 

 

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtors’
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803. 

2 Terms not otherwise defined herein shall have the meaning ascribed to such
terms in the Plan or in the Motion.

 

 

 
1

--------------------------------------------------------------------------------

 

 

PLEASE READ THE ATTACHED VOTING INFORMATION AND

INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

 

 

PLEASE COMPLETE THE FOLLOWING ITEMS AS REQUIRED IF THIS BALLOT IS NOT SIGNED ON
THE APPROPRIATE LINES BELOW, THIS BALLOT WILL NOT BE VALID OR COUNTED AS HAVING
BEEN CAST.

 

Item 1. Class Vote. The undersigned, a holder of Class 6 General Unsecured
Claim(s) against the Debtors in the amount set forth below, votes to (check one
box):

 

☐ Accept the Plan.               ☐ Reject the Plan.

 

Creditor:  

 General Unsecured Claim Amount: $__________

 

Item 2. Acknowledgments. By signing this Ballot, the undersigned acknowledges
receipt of the Disclosure Statement and the other applicable solicitation
materials and certifies that the undersigned is the claimant or has the power
and authority to make the elections described above and/or vote to accept or
reject the Plan on behalf of the claimant. The undersigned understands that, if
this Ballot is validly executed but does not indicate either acceptance or
rejection of the Plan, this Ballot will not be counted.

 

 

 



   

 

 Name

 

 

 

 Social Security or Federal Tax I.D. No. (optional)

 

 

 

 Signature

 

 

 

 If by Authorized Agent, Name and Title

 

 

 

 Name of Institution

 

 

  Street Address       City, State, Zip Code       Telephone Number       Date
Completed



 

 

 
2

--------------------------------------------------------------------------------

 

   

VOTING INFORMATION AND INSTRUCTIONS

FOR COMPLETING THE BALLOT

 

1.

In the boxes provided in Item 1 of the Ballot, please indicate acceptance or
rejection of the Plan. Complete the Ballot by providing all the information
requested and sign, date and return the Ballot by mail, overnight courier or
personal delivery to the Balloting Agent at the following address:

 

IF SENT BY MAIL, MESSENGER OR OVERNIGHT COURIER

Hancock Fabrics Ballot Processing

c/o Kurtzman Carson Consultants, LLC

2335 Alaska Avenue

El Segundo, CA 90245

 

Ballots must be received by the Balloting Agent by 5:00 p.m., Eastern Daylight
Time, on [____________], 2017 (the “Voting Deadline”). If a Ballot is received
after the Voting Deadline, it will not be counted. An envelope addressed to the
Balloting Agent is enclosed for your convenience. Ballots submitted by facsimile
or electronic mail transmission will not be accepted.

 

2.

You must vote all of your Claims within a single Class under the Plan either to
accept or reject the Plan. Accordingly, if you return more than one Ballot
voting different Claims within a single Class under the Plan and the Ballots are
not voted in the same manner, those Ballots will not be counted. An otherwise
properly executed Ballot that attempts to partially accept and partially reject
the Plan likewise will not be counted.

 

3.

Your Claim has been temporarily allowed solely for purposes of voting to accept
or reject the Plan in accordance with certain tabulation rules approved by the
Bankruptcy Court (the “Tabulation Rules”). The Tabulation Rules are set forth in
the Notice of (a) Deadline for Casting Votes to Accept or Reject Proposed Plan
of Liquidation, (b) Hearing to Consider Confirmation of Proposed Plan of
Liquidation and (c) Related Matters, which is enclosed with the solicitation
materials you received along with this Ballot. The temporary allowance of your
Claim for voting purposes does not constitute an allowance of your Claim for
purposes of distribution under the Plan and is without prejudice to the rights
of the Debtors in any other context (e.g., the right of the Debtors to contest
the amount or validity of any Claim for purposes of allowance under the Plan).
If you wish to challenge the temporary allowance of your Claim for voting
purposes, you must file a motion, pursuant to Rule 3018(a) of the Federal Rules
of Bankruptcy Procedure, for an order temporarily allowing your Claim in a
different amount or classification for purposes of voting to accept or reject
the Plan and serve such motion on the Debtors so that it is received not more
than 10 days from the later of (a) the date of service of the Confirmation
Hearing Notice or (b) the date of service of a notice of an objection, if any,
to your Claim. Unless the Bankruptcy Court orders otherwise, your Claim will not
be counted as a vote in excess of the amount as determined in accordance with
the Tabulation Rules, regardless of the amount identified in Item 1 of the
Ballot. If a lesser amount is identified in Item 1 of the Ballot, your Claim
will be counted as a vote in such lesser amount.

 

 

 
3

--------------------------------------------------------------------------------

 

 

4.

The Ballot does not constitute and will not be deemed a proof of Claim or equity
interest or an assertion of a Claim or equity interest.

 

If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the last Ballot received by the Balloting Agent before the Voting
Deadline will supersede any prior Ballots.

 

PLEASE RETURN YOUR BALLOT PROMPTLY

 

THE BALLOTING AGENT WILL NOT ACCEPT BALLOTS BY FACSIMILE OR ELECTRONIC MAIL
TRANSMISSION

 

IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST

YOUR BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING

THIS BALLOT OR THE VOTING PROCEDURES, PLEASE CALL

THE BALLOTING AGENT’S TOLL-FREE LINE AT (866) 967-0494 OR, IF CALLING FROM
OUTSIDE THE UNITED STATES OR CANADA, AT (310) 751-2694. PLEASE NOTE THAT THE
BALLOTING AGENT IS NOT PERMITTED TO PROVIDE

LEGAL ADVICE. 

 

 

 
4

--------------------------------------------------------------------------------

 

  

EXHIBIT C1

 

(Confirmation Hearing Notice)

 

 
2

--------------------------------------------------------------------------------

 

   

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE


 

 

)

 

In re:

)

Chapter 11

 

)

 

HANCOCK FABRICS, INC., et al., 1

)

Case No. 16-10296 (BLS)

 

)

   

)

Jointly Administered

Debtors.

)

   

)

 

 

NOTICE OF (A) DEADLINE FOR CASTING VOTES TO ACCEPT OR

REJECT DEBTORS’ JOINT CHAPTER 11 PLAN OF LIQUIDATION,

(B) HEARING TO CONSIDER CONFIRMATION OF JOINT CHAPTER 11

PLAN OF LIQUIDATION AND (C) RELATED MATTERS

 

PLEASE TAKE NOTICE OF THE FOLLOWING:

 

1.     On May 5, 2017, the above-captioned Debtors and Debtors-in possession
(the “Debtors”) filed the Debtors’ Second Amended Joint Chapter 11 Plan of
Liquidation [Docket No. ____] (as amended, the “Plan”), and the related Second
Amended Disclosure Statement for Debtors’ Second Amended Joint Chapter 11 Plan
of Liquidation [Docket No. ____] (as amended, the “Disclosure Statement”).

 

2.     Pursuant to an order of the Court dated ________, 2017 [Docket No. ____]
(the “Disclosure Statement Order”), the Disclosure Statement and certain related
materials (collectively, the “Solicitation Materials”) have been approved for
solicitation of votes to accept or reject the Plan.

 

3.     A hearing to consider the confirmation of the Plan (the “Confirmation
Hearing”) will be held before the Honorable Brendan L. Shannon, Chief United
States Bankruptcy Judge, at the United States Bankruptcy Court for the District
of Delaware, 824 Market Street, Sixth Floor, Wilmington, Delaware 19801 on
__________, 2017 at ___:00 _.m. (Eastern Daylight Time) in Sixth Floor Courtroom
1.

 

 

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtors’
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803.

 

 

 

 
3

--------------------------------------------------------------------------------

 

 

4.     Pursuant to the Disclosure Statement Order, the Court approved certain
procedures for tabulation of votes to accept or reject the Plan. If you are the
holder of a claim against the Debtors as of [____________], 2017 (the Record
Date as established in the Disclosure Statement Order) in a class entitled to
vote on the Plan, you have received with this Notice a ballot form (a “Ballot”)
and voting instructions appropriate for your claim. The following procedures
apply with respect to voting your claim:

 

a.     Except as provided in subparagraph (b) below, for your vote to accept or
reject the Plan to be counted, you must complete all required information on the
Ballot, execute the Ballot and return the completed Ballot to the address
indicated on the Ballot so that it is received by 5:00 p.m., Eastern Daylight
Time, on [____________], 2017 (the “Voting Deadline”). Any failure to follow the
voting instructions included with the Ballot or to return a properly completed
Ballot so that it is received by the Voting Deadline may disqualify your Ballot
and your vote.

 

b.     Your claim has been temporarily allowed solely for purposes of voting to
accept or reject the Plan in accordance with the following tabulation rules
approved by the Court in the Disclosure Statement Order (the “Tabulation
Rules”):

 

 

i.

Unless otherwise provided in the Tabulation Rules described below, a claim shall
be deemed temporarily allowed for voting purposes in an amount equal to (A) the
amount of such claim as set forth in a timely filed proof of claim or (B) if a
timely filed proof of claim has not been filed, the amount of such claim as set
forth in the Debtors’ Schedules and Statements initially filed April 4, 2016 and
any further amendments thereto (collectively, the “Schedules”) if such claim is
listed in the Schedules;

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

ii.

If a claim is deemed allowed in accordance with the Plan, such claim shall be
temporarily allowed for voting purposes in the deemed allowed amount set forth
in the Plan;

 

 

iii.

If a claim for which a proof of claim has been timely filed is marked as
contingent, unliquidated or disputed on its face it will be temporarily allowed
for voting purposes in the amount of $1.00;

 

 

iv.

If a claim has been estimated or otherwise allowed for voting purposes by order
of the Court, such claim shall be temporarily allowed for voting purposes in the
amount so estimated or allowed by the Court;

 

 

v.

If the Debtors have filed and served an objection to a claim, such claim shall
be temporarily allowed or disallowed for voting purposes in accordance with the
relief sought in the objection;

 

 

vi.

If a claim holder identifies a claim amount on its Ballot that is less than the
amount otherwise calculated in accordance with the Tabulation Rules, the claim
will be temporarily allowed for voting purposes in the lesser amount identified
on such Ballot.

 

 

vii.

Any Ballot received from a holder of a Claim listed as contingent, disputed, or
unliquidated in the Debtors’ Schedules will not be counted unless the holder of
such Claim timely filed a proof of claim in accordance with the Bar Date Order;
or, in the case of claims held by a governmental unit as defined in section
101(27) of the Bankruptcy Code), on or before August 1, 2016 at 5:00 p.m.
(Eastern Daylight Time).

 

 

c.     The temporary allowance of your claim for voting purposes does not
constitute an allowance of your claim for purposes of receiving distributions
under the Plan and is without prejudice to the rights of the Debtors in any
other context, including the right of the Debtors to contest the amount or
validity of any claim for purposes of allowance and distribution under the Plan.
If you wish to challenge the temporary allowance of your claim for voting
purposes, you must file a motion, pursuant to Rule 3018(a) of the Federal Rules
of Bankruptcy Procedure, for an order temporarily allowing your claim in a
different amount or classification for purposes of voting to accept or reject
the Plan and serve such motion on the Debtors so that it is received not more
than 10 days from the later of (a) the date of service of the Confirmation
Hearing Notice and (b) the date of service of a notice of objection, if any, to
your claim. Unless the Court orders otherwise, your claim will not be counted
for voting purposes in excess of the amount as determined in accordance with the
Tabulation Rules.

 

 

 
5

--------------------------------------------------------------------------------

 

 

5.     Objections, if any, to the confirmation of the Plan must: (a) be in
writing; (b) state the name and address of the objecting party and the nature of
the claim or interest of such party; (c) state with particularity the basis and
nature of any objection; and (d) be filed with the Court and served so as to be
received by (i) the Office of the United States Trustee for the District of
Delaware, J. Caleb Boggs Federal Building, 844 North King Street, Suite 2207,
Wilmington, DE 19801 (Attn: Mark Kenney, Esq.); (ii) O’Melveny & Myers LLP, 400
South Hope Street, Los Angeles, CA 90071 (Attn: Stephen H. Warren, Esq. and
Karen Rinehart, Esq.) and Two Embarcadero Center, 28th Floor, San Francisco, CA
94111 (Attn: Jennifer Taylor, Esq.), co-counsel to the Debtors; (iii) Richards,
Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, DE
19801 (Attn: Mark D. Collins, Esq., and Michael J. Merchant, Esq.), co-counsel
to the Debtors; (iv) Hahn & Hessen LLP, 488 Madison Avenue, New York NY 10022
(Attn: Mark Indelicato, Esq. and Janine Figueiredo, Esq.), co-counsel to the
Official Committee of Unsecured Creditors; and (v) Klehr Harrison Harvey
Branzburg LLP, 919 Market Street, Suite 1000, Wilmington, DE 19801 (Attn:
Domenic Pacitti, Esq. and Sally Veghte, Esq.), co-counsel to the Official
Committee of Unsecured Creditors, no later than 4:00 p.m., Eastern Time, on
[____________], 2017. For purposes of filing pleadings in this case, the address
of the Court is 824 North Market Street, Third Floor, Wilmington, Delaware
19801.

 

6.     Requests for additional copies of the Disclosure Statement and the Plan
(with all exhibits filed with the Court) by parties in interest may be obtained
by contacting Hancock Fabrics Ballot Processing, c/o Kurtzman Carson
Consultants, LLC, 2335 Alaska Avenue, El Segundo, California 90245 (Telephone:
toll-free (866) 967-0494 or, if calling outside the United States and Canada,
(310) 751-2694; Electronic Mail: HancockFabricsInfo@kccllc.com). Copies of the
Disclosure Statement and the Plan (with all exhibits filed with the Court) are
available for review at the office of the Clerk of the Bankruptcy Court, 824
North Market Street, Third Floor, Wilmington, Delaware 19801, and may be
reviewed by any party in interest during normal business hours.

 

7.     The Confirmation Hearing may be continued from time to time without
further notice other than the announcement of the adjourned date(s) at the
Confirmation Hearing or any continued hearing.

 

Dated:

_____________, 2017
Wilmington, Delaware

      RICHARDS, LAYTON & FINGER, P.A.



Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Brett M. Haywood (No. 6166)

One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701

- and -


 

O’MELVENY & MYERS LLP

Stephen H. Warren (admitted pro hac vice)

Karen Rinehart (admitted pro hac vice)

400 South Hope Street

Los Angeles, CA 90071-2899

Telephone:     (213) 430-6000

Facsimile:     (213) 430-6407

 

 

 
6

--------------------------------------------------------------------------------

 

 

   

Jennifer Taylor (admitted pro hac vice)

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Telephone:     (415) 984-8900

Facsimile:     (415) 984-8701

 

Attorneys for the Debtors and Debtors in Possession

 

 
7

--------------------------------------------------------------------------------

 

 

EXHIBIT C2

 

(Publication Notice)

 

 
2

--------------------------------------------------------------------------------

 

  

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)

 

In re:

)

Chapter 11

 

)

 

HANCOCK FABRICS, INC., et al., 1

)

Case No. 16-10296 (BLS)

 

)

 

Jointly Administered

 

)

Objection Deadline: ______, 2017 at _:_0 _.m. EDT

Debtors.

)

Hearing Date: __________, 2017 at __:_0 _.m. EDT

 

)

 

 

NOTICE OF (A) DEADLINE FOR CASTING VOTES TO ACCEPT OR REJECT DEBTORS’ JOINT
CHAPTER 11 PLAN OF LIQUIDATION; (B) HEARING

TO CONSIDER CONFIRMATION OF CHAPTER 11

PLAN OF LIQUIDATION AND (C) RELATED MATTERS

 

PLEASE TAKE NOTICE that on May 5, 2017, the above-captioned Debtors and Debtors
in possession (the “Debtors”) filed with the Bankruptcy Court, among other
things (i) the Second Amended Disclosure Statement for Joint Chapter 11 Plan of
Liquidation (as amended, the “Disclosure Statement”) and (ii) the Debtors’
Second Amended Joint Chapter 11 Plan of Liquidation (as amended, the “Plan”).

 

PLEASE TAKE FURTHER NOTICE THAT a hearing was held before the Honorable Brendan
L. Shannon, Chief United States Bankruptcy Judge, at the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, Sixth Floor,
Wilmington, Delaware 19801 on __________, 2017 at ___:00 _.m. (Eastern Daylight
Time) in Sixth Floor Courtroom 1, to consider, among other things, an order
approving the Disclosure Statement, the form of Ballots, and the procedures for
solicitation of votes and the Tabulation Rules pertaining thereto.

 

PLEASE TAKE FURTHER NOTICE THAT pursuant to an order of the Court dated on or
about [____________], 2017, the Bankruptcy Court approved the Disclosure
Statement as containing adequate information within the meaning of section 1125
of the Bankruptcy Code.

 

PLEASE TAKE FURTHER NOTICE THAT the last date to vote on the Plan is
[____________], 2017 at 5:00 p.m. (Eastern Daylight Time).

 

 

 

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtors’
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803.

 

 

 

 
3

--------------------------------------------------------------------------------

 

 

PLEASE TAKE FURTHER NOTICE THAT if you need a ballot or a copy of the Disclosure
Statement or the Plan, please call the  Balloting Agent, Kurtzman Carson
Consultants, LLC toll-free at (866) 967-0494 or, if calling outside the United
States and Canada, at (310) 751-2694.

 

PLEASE TAKE FURTHER NOTICE THAT objections, if any, to the confirmation of the
Plan must: (a) be in writing; (b) state the name and address of the objecting
party and the nature of the claim or interest of such party; (c) state with
particularity the basis and nature of any objection to the confirmation of the
Plan; and (d) be filed with the Bankruptcy Court and served on (i) the Office of
the United States Trustee for the District of Delaware, J. Caleb Boggs Federal
Building, 844 North King Street, Suite 2207, Wilmington, DE 19801 (Attn: Mark
Kenney, Esq.); (ii) O’Melveny & Myers LLP, 400 South Hope Street, Los Angeles,
CA 90071 (Attn: Stephen H. Warren, Esq. and Karen Rinehart, Esq.) and Two
Embarcadero Center, 28th Floor, San Francisco, CA 94111 (Attn: Jennifer Taylor,
Esq.), co-counsel to the Debtors; (iii) Richards, Layton & Finger, P.A., One
Rodney Square, 920 North King Street, Wilmington, DE 19801 (Attn: Mark D.
Collins, Esq., and Michael J. Merchant, Esq.), co-counsel to the Debtors; (iv)
Hahn & Hessen LLP, 488 Madison Avenue, New York NY 10022 (Attn: Mark Indelicato,
Esq. and Janine Figueiredo, Esq.), co-counsel to the Official Committee of
Unsecured Creditors; and (v) Klehr Harrison Harvey Branzburg LLP, 919 Market
Street, Suite 1000, Wilmington, DE 19801 (Attn: Domenic Pacitti, Esq. and Sally
Veghte, Esq.), co-counsel to the Official Committee of Unsecured Creditors, so
that they are received no later than 4:00 p.m., Eastern Time, on [____________],
2017.

 

PLEASE TAKE FURTHER NOTICE THAT the hearing to consider confirmation of the
Plan, and any amendments, modification, or objections thereto will be held at
the Bankruptcy Court on [____________], 2017 at _____ _.m. (Eastern Daylight
Time) (the “Confirmation Hearing”). The Confirmation Hearing may be continued
from time to time without further notice except for (i) an announcement made at
the Confirmation Hearing or any adjourned confirmation hearing.

 

 

 

4